Citation Nr: 1210217	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-23 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss disability, currently evaluated as non-compensable.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2010, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board in January 2011 wherein the Board denied the benefits sought on appeal.  The appellant appealed the Board's January 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision, the Court vacated the January 2011 Board decision and remanded the claim for readjudication consistent with the decision.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2011 Memorandum Decision, the Court found that a May 2010 VA examination report was inadequate.  The May 2010 VA examiner stated that the appellant did not follow instructions during speech discrimination testing.  The VA examiner stated that valid test results could not be obtained.  The VA examiner noted that initial responses suggested the appellant could not hear speech below 60 decibels, but with repeated testing results improved significantly.  The appellant's responses to pure tones were inconsistent and he did not follow repeated instructions when speech discrimination testing was conducted.  The VA examiner found that based on the minimal valid test results obtained, there had been no significant change in hearing since October 2008.  However, the VA examiner did not provide any relationship between the appellant's failure to follow instructions and the invalid pure tone test results, nor did she explain the basis for her opinion that the appellant's hearing had not changed since an October 2008 VA examination.  Consequently, the May 2010 VA examination report is inadequate.  Further, the appellant reported that his hearing had gotten worse at the September 2010 Board hearing.  (See Board Hearing Transcript at p. 12)  

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the May 2010 VA examination was inadequate and the appellant reported that his hearing had worsened, the Board finds that the case must be remanded for a new VA examination to determine the current level of severity of the appellant's bilateral hearing loss disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the current state of his service-connected bilateral hearing loss.

The claims folder must be provided to the examiner for review in conjunction with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  

After examining the appellant and obtaining the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The VA clinician is requested to provide a thorough rationale for any opinion provided.  

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

2.  Thereafter, readjudicate the issue on appeal of entitlement to a compensable disability rating for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

